internal_revenue_service number info release date uil conex-160453-02 cc tege eb ec nov dear this responds to your date inquiry addressed to commissioner rossotti on the use of nonqualified_deferred_compensation_plans by top executives your letter was referred to our office for reply you state that although you can defer no more than dollar_figure to dollar_figure per year in tax sheltered pension and profit sharing vehicles top executives are deferring much larger sums of compensation you enclosed an date article from the wall street journal entitled well-hidden perk means big money for top executives describing deferred_compensation plans of top executives we are glad to provide you with the following general information regarding executive compensation arrangements deferred_compensation arrangements are either qualified or nonqualified qualified_plans are governed by the rules of the employee_retirement_income_security_act_of_1974 erisa erisa specifically excludes from most of its requirements plans that are unfunded and maintained by an employer primarily for the purpose of providing deferred_compensation for a select group of management or highly compensated employees ie nonqualified plans thus nonqualified_deferred_compensation_plans do not have to meet the participation vesting and fiduciary requirements that apply to qualified_plans including the requirement that plan assets be held in a_trust for the exclusive benefit of plan participants qualified_plans receive tax favored treatment if the applicable_requirements of the internal_revenue_code are met among these requirements is that there is an annual_limit on the amount that may be contributed on behalf of a participant from the information you have provided the retirement_plan in which you participate appears to be a qualified_plan as you may be aware the contribution limit for was dollar_figure and it may be helpful for you to know that the service recently announced that the limit for remains unchanged at dollar_figure we have enclosed a copy of news_release ir-2002-111 for your information generally in nonqualified arrangements participants only receive a contractual promise to pay the agreed upon benefits from their employer and the plans are unfunded a plan is considered unfunded as long as plan assets if any are available to the employer’s general creditors in the event of the employer’s bankruptcy or insolvency and plan participants have no greater rights to plan assets than any other of the employer’s general creditors because nonqualified plans are not subject_to the restrictions of erisa and the code there are no limits on contributions to these plans thus because nonqualified_deferred_compensation_plans are not subject_to most of the provisions of erisa they need not comply with the contribution limitations that are applicable to qualified_plans however participants’ benefits under nonqualified plans are not funded or secured and participants must rely on an employer’s solvency in order to receive their benefits we hope you will find the above information helpful if you need further assistance please do not hesitate to contact at sincerely yours catherine livingston fernandez chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
